—■ Judgment of the Supreme Court, Dutchess County, dated November 24, 1964, affirmed, without costs. In this habeas corpus proceeding, relator claims that a plea of guilty taken from him in 1952 was illegal because he was ignorant of the nature of the crime to which he was pleading, that no valid judgment could be based upon said plea and that the judgment entered thereon could not be used as the predicate for a subsequent conviction as a second felony offender. However, it appears that two coram nobis motions, based upon substantially the same grounds, were previously made by relator; that those motions were denied; and that the order denying the first of said motions, made after a hearing, was affirmed by this court (People v. Maher, 19 A D 2d 699, application for lv. to app. to Court of Appeals den. by Fuld, J. July 10, 1963). No new or different facts are alleged in the present proceeding; and under the circumstances we find no error in the dismissal of the writ (cf. People v. Sullivan, 4 N Y 2d 472, 474-475; People v. Bagley, 20 A D 2d 709). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.